Citation Nr: 0518936	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-36 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinea pedis.

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from June 22, 2001?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  He served in combat in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned an initial 
evaluation of 50 percent.  The veteran has appealed the 
rating assigned.  This appeal also arises from a March 2004 
rating decision which declined to reopen a claim of 
entitlement to service connection for tinea pedis.

In light of the decision below, the claim of entitlement to 
service connection for tinea pedis is reopened.  That 
reopened claim, as well as the claim for a higher initial 
evaluation for PTSD, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
July 1985 rating decision denying entitlement to service 
connection for tinea pedis.

2.  Evidence added to the record since July 1985 relate to 
facts necessary to the claim, and raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1985 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been added to the record 
since the July 1985 rating decision denying service 
connection for tinea pedis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA), and it 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 
2004); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2004).  In 
light of the Board's decision to reopen the claim of 
entitlement to service connection for tinea pedis, it is not 
necessary to analyze whether VA has fully complied with the 
provisions of the VCAA.

In a July 1985 rating decision, the RO denied service 
connection for tinea pedis.  A rating decision becomes final 
when a claimant does not file a notice of disagreement (NOD) 
within one year after a decision is issued.  38 U.S.C.A. 
§ 7105.  The veteran did not file a timely NOD to the July 
1985 rating decision.  Therefore, that decision is final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under 38 C.F.R. § 3.156, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only simply since the last time the claim was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's tinea 
pedis service connection claim is the July 1985 rating 
decision.  The Board will consider whether new and material 
evidence has been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

The evidence that was associated with the claims file prior 
to the July 1985 rating decision included the veteran's 
service medical records and the report of a June 1985 VA 
medical examination.  The service medical records are silent 
for skin complaints or problems.  On examination in June 
1985, the veteran reported that during his service in Vietnam 
he had developed a fungus infection between the toes of his 
right foot.  The examiner found slight maceration and 
desquamation in the interdigital areas of the right foot.  
The examiner's diagnosis was tinea pedis of the right foot.

The evidence that had been added to the claims file since 
July 1985 includes private medical records, and statements 
from the veteran, including his testimony at a March 2005 
hearing before the undersigned Veterans Law Judge.  In March 
2003, the veteran wrote that he had fungus between his toes 
that had been present since before he left service.  He 
reported that during service he had spent a lot of time in 
swamps and jungles, and his feet were not able to dry.  He 
expressed his belief that those conditions had led to a 
chronic fungal infection between his toes.  At the March 2005 
hearing, the veteran again reported that his infantry service 
in Vietnam included a lot of time in swamps and jungles.  He 
indicated that he often got his feet wet, and had to wear wet 
socks for extended periods.  He stated that a growth had 
developed between his toes during that period.  He stated 
that he used powder on his feet, but the condition continued 
after he left Vietnam, after separation from service, and 
through the present.

At the hearing, the veteran's representative drew attention 
to 38 U.S.C.A. § 1154(b), which provides that satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.

Private outpatient treatment notes, dated in June 2004, from 
Keith Harris, M.D., indicate that the veteran was treated for 
tinea pedis on both feet.  In May 2005, Dr. Harris wrote that 
the veteran had a several year history of tinea pedis.  
Dr. Harris noted that fungi and fungal infections such as 
tinea pedis develop in moist, damp areas, such as the spaces 
between the toes, and that sweaty or damp feet and a warm 
climate present the perfect setting for tinea pedis to 
develop.

The veteran served in combat in Vietnam in 1966 and 1967 
where he was awarded the Combat Infantryman Badge.

Since the July 1985 rating decision, the veteran has provided 
additional information about the history of his tinea pedis.  
He has explicitly stated that a fungus between his toes began 
in service and continued through the present.  He has 
described the conditions of his combat service in Vietnam, 
which caused his feet to remain damp much of the time.  He 
has stated that fungus between his toes developed during his 
combat service in Vietnam.  The description of damp 
conditions preceding the development of the fungus, and the 
statement that the fungus began in service and continued 
thereafter, are new; those facts were not explicitly stated 
prior to the 1985 rating decision.  While the veteran's 
combat service was of record, there is no indication whether 
the RO considered the combat service and the provisions of 
38 U.S.C.A. § 1154(b).  The new evidence is material.  It 
relates to the incurrence of tinea pedis in service, which is 
essential to the outcome of the service connection claim.  
The new information raises a reasonable possibility of 
substantiating the veteran's claim.  As new and material 
evidence has been received, the veteran's claim for service 
connection for tinea pedis is reopened.


ORDER

The claim for service connection for tinea pedis is reopened.


REMAND

Service Connection for Tinea Pedis

The veteran reports having a growth between his toes that 
began during his combat service in Vietnam, and which has 
continued since.  He was diagnosed with tinea pedis in 1985 
and 2004.  The veteran's physician has indicated that 
dampness of the feet is frequently associated with the 
development of tinea pedis.  Notably, the claims file does 
not contain any opinion as to the likelihood that a foot 
fungus during service in Vietnam has continued or recurred 
through the present.  Therefore, the Board will remand the 
reopened service connection claim for a VA dermatology 
examination, with an opinion as to the likely etiology of the 
current tinea pedis.

Evaluation for PTSD

PTSD is evaluated under a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (2004).  VA examination and 
treatment records, and the veteran's testimony at the March 
2005 Board hearing, describe symptoms and impairment due to 
PTSD that resemble in part the criteria for a 50 percent 
rating, and in part the criteria for a 70 percent rating.  In 
the March 2005 hearing, the veteran stated that his 
disability due to PTSD had worsened since a VA psychiatric 
examination performed in February 2002.  Hence, the Board 
will remand the issue for a new examination, to determine the 
current manifestations of the veteran's PTSD.

Therefore, this case is REMANDED for the following:

1.  As to entitlement to service 
connection for tinea pedis, the RO should 
make arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a dematological examination.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
any diagnosed tinea pedis is related to 
his military service, to include combat 
service in the jungle of Vietnam.  A 
complete rationale for any opinion 
offered must be provided.

2.  As to entitlement to an increased 
rating for PTSD, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an psychiatric examination.  The 
claims folder is to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating PTSD 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any PTSD.  A Global Assessment of 
Functioning Score must be assigned, and 
the examiner must explain what the score 
represents.  A complete rationale for any 
opinion offered must be provided.

3.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If they are 
deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  In light of the 
assertion that the provisions of 
38 U.S.C.A. § 1154 are applicable in this 
combat veteran's case, in readjudicating 
the claim of entitlement to service 
connection for tinea pedis, the RO must 
consider the three step test set forth in 
Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


